DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


For reference characters A-G refer to the following:

    PNG
    media_image1.png
    364
    713
    media_image1.png
    Greyscale

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Swart et al. (US Pub. No. 2018/0087257).
Regarding claim 1, the Swart et al. (hereinafter Swart) reference discloses a toilet gasket (8), comprising: 
an upper surface (A), the upper surface further comprising: 
an upper outer diameter (B); and 
an upper inner diameter (C); 
a lower surface (D), the lower surface further comprising: 
a lower outer diameter (E); and 
a lower inner diameter (F); 
a sidewall (G) disposed between and connecting the upper surface and the lower surface (Fig. 3); and 
an opening (36) extending through the gasket, wherein the opening is bounded by the sidewall, the upper surface, and the lower surface (Fig. 3).
Regarding claim 2, the Swart reference discloses the upper outer diameter extends from a first upper outer edge of the sidewall to a second upper outer edge of the sidewall disposed directly across from the first upper outer edge of the sidewall (Fig. 3); 
the upper inner diameter extends from a first upper inner edge of the sidewall to a second upper inner edge of the sidewall such that the upper inner diameter extends across the opening (Fig. 3); and 
the upper outer diameter is greater than the upper inner diameter (Fig. 3).
Regarding claim 3, the Swart reference discloses the lower outer diameter extends from a first lower outer edge of the sidewall to a second lower outer edge of the sidewall disposed directly across from the first upper outer edge of the sidewall (Fig. 3); 
the lower inner diameter extends from a first upper inner edge of the sidewall to a second lower inner edge of the sidewall such that the lower inner diameter extends across the opening; the lower outer diameter is greater than the lower inner diameter (Fig. 3); and 
the upper inner diameter is greater than the lower outer diameter (Fig. 3).
Regarding claim 4, the Swart reference discloses the side wall further comprises a chamfer disposed between the sidewall and the lower surface (Fig. 3).
Regarding claim 5, the Swart reference discloses the gasket is compressible such that the gasket compresses when installed between a water tank of a toilet and a toilet bowl in a toilet system (Fig. 3).
Regarding claim 6, the Swart reference discloses the gasket is made of a compressible material (Fig. 3); and the compressible material allows the gasket to be compressed to varying degrees such that the gasket may be used with a variety of toilet stand-off heights (Fig. 3).
Regarding claim 7, the Swart reference discloses a toilet gasket (8), comprising: 
an upper portion (upper portion of 8), the upper portion further comprising: 
a top surface (A); 
an upper height (upper height of 8); 
an upper outer portion having an upper outer diameter (B); 
an upper inner portion having an upper inner diameter (C); and 
an upper inner sidewall disposed circumferentially about the upper inner portion to form an upper opening (Fig. 3); 
a lower portion (lower portion of 8), the lower portion further comprising: 
a bottom surface (D); 
a lower height lower height of 8); 
a lower outer portion having a lower outer diameter (E); 
a lower inner portion having a lower inner diameter (F); and 
a lower inner sidewall disposed circumferentially about the lower inner portion to form a lower opening (Fig. 3); and 
an outer sidewall (G), wherein: 
the outer sidewall is disposed between and connects the upper portion and the lower portion (Fig. 3); 
the outer sidewall includes a chamfer (Fig. 3); and 
the outer sidewall has a height (Fig. 3), wherein the outer sidewall height is measured between the top surface and the beginning of the chamfer (Fig. 3).
Regarding claim 8, the Swart reference discloses a total height (Fig. 3), wherein: 
the total height comprises the upper height plus the lower height; and the total height is equal to or greater than a gasket height for a toilet having tall stand-offs (Fig. 3).
Regarding claim 9, the Swart reference discloses the upper opening is larger than the lower opening (Fig. 3).
Regarding claim 10, the Swart reference discloses the upper opening is sized to couple to a water tank of a toilet (Fig. 3); and 
the lower opening is sized to couple to a throat opening of the toilet (Fig. 3).
Regarding claim 11, the Swart reference discloses the upper portion is compressible by a water tank of a toilet (Fig. 3); and 
the lower portion is compressible by a lower portion of the toilet (Fig. 3).
Regarding claim 12, the Swart reference discloses the gasket is compressible between a water tank of a toilet and a toilet bowl (Fig. 3).
Regarding claim 13, the Swart reference discloses the lower portion of the gasket further comprises a flat to prevent the gasket from blocking a rim wash port (Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675